DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite, “0.5 to 3.5% by wt. of inorganic fibers having a length of between 2 to 12 mm,” it is unclear what the weight basis is for the inorganic fibers. Are the inorganic fibers based on the total composition or a specific component?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over HALLISSY et al. (US Publication No. 2004/0054035, hereinafter HALLISSY) in view of NOSKER et al. (U.S. Publication No. 2009/0221203, hereinafter NOSKER).
Regarding claims 14, 19, 20, 22, and 25, HALLISSY teaches an aqueous coating composition (Abstract) and aqueous dispersion of a film-forming polymer such as styrene/acrylic emulsions [0014], expandable flake graphite [0034] (which reads on graphite intercalation compound which reads on a physically acting propellant), ammonium polyphosphate [0025] (which reads on an ash crust stabilizer), fiberglass [0047] (reads on a inorganic fibers), and silica flour and glass beads [0026]( reads on a spherical filler).The amount of fiberglass is in the amount of 1 to 10 percent by weight ([0038, 0047, 0048] and claim 1). HALLISSY teaches coatings for use on electrical conduits, water supply lines, and structural materials, which are flexible, adherent, and when exposed to high temperatures, expand to form an insulative yet coherent coating [0002 and 0041].
However, HALLISSY does not teach inorganic fibers having a length of between 2 to 12 mm. 
In the same field of endeavor of heat or flame flux protective coating compositions (Abstract), NOSKER teaches fiberglass  has length ranges from about 1 mm to about 20 mm (Abstract; [0019]). The glass component imparts high emissivity. Emissivity is a material’s ability to absorb and radiate energy as a function of its temperature and is defined herein as the ratio of the total energy radiated by a material to a black body at the same temperature [0015]. 
Given HALLISSY teaches the incorporation of fiber glass [0047], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the fiber glass of HALLISSY with the fiber glass of NOSKER for its art recognized function (i.e. imparts high emissivity). Simple substitution of one known element for another would achieve the predictable result of imparting high emissivity in the coating composition. Furthermore, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim limitations, “wherein the spherical filler has an average grain size that is larger than the average grain size of the other solids contained in the composition, except for the physically acting propellant,” given the present specification teaches glass beads as a spherical filler the examiner takes the position that the glass beads would have the claimed property. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 
Regarding claim 15, HALISSY teaches the flame retardant contains phosphorous-containing materials such as ammonium polyphosphate [0025]. It is well known ammonium polyphosphate is a phosphorus-containing compound, which is selected from among salts and derivatives of the phosphor oxoacids.
Regarding claims 16 and 17, HALISSY teaches the silica flour has a 120 mesh [0028]. When converted 120 mesh is 120 µm which is >20 µm as claimed. 
Regarding claim 18, HALISSY teaches glass beads which are well-known lightweight fillers [0026] and possess the claimed specific weight as claimed as indicated in the present specification (p.8). 
Regarding claim 23, HALLISSY teaches the conduit comprises film-forming polymer including aqueous dispersions of styrene/acrylate copolymer [0016 and 017]. 
Regarding claim 24, HALISSY teaches the composition comprises fillers [0038 and 0039] and auxiliary flame retardant additives [0032]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HALLISSY et al. (US Publication No. 2004/0054035, hereinafter HALLISSY) in view of NOSKER et al. (U.S. Publication No. 2009/0221203, hereinafter NOSKER) in further view of VON BONIN (U.S. Patent No. 5,182,049, hereinafter VON BONIN).
Regarding claim 21, the combined disclosures of HALLISSY and NOSKER substantially teaches the present invention, see paragraphs 8-12 above. However, the combined disclosures do not teach wherein said ash crust stabilizer is at least one oxoacid of a phosphor selected from the group consisting of orthophosphoric acid, pyrophosphoric acid, triphosphoric acid and polyphosphoric acid. 
In the same field of  fire-preventive materials, Von BONIN teaches intumescence media comprising ammonium and/or amine salts of acid phosphates of metals of the second and/or third group of the periodic system of the elements which contain orthophosphoric acid, pyrophosphoric acid, and polyphosphoric acid (Col. 1, lines 60-67; Col. 3, lines 8-22). The intumescence media is a fire-preventive material when exposed to a flame swells up with the formation of a foam which repels the action of the fire (Col. 1, lines 5-11). 
Given the combined disclosures of HALLISSY and NOSKER teaches coating compositions for fire-prevention and protection against flame/fire, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the ammonium polyphosphate of HALLISSY with the ammonium compounds (e.g., orthophosphoric acid, pyrophosphoric acid, and polyphosphoric acid) of VON BONIN for the benefit of obtaining intumescence media that has fire-preventive material when exposed to flame/fire. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765